 

Exhibit 10.1

 

JOINT DEVELOPMENT AGREEMENT

 

DATED: May 13 , 2015

 

BETWEEN:Cat Cay Yacht Club

North Cat Cay Island, Bahamas

1050 Lee Wagener Boulevard, Suite 106
Fort Lauderdale, FL 33315

 

AND:Cirque Energy Inc.

414 W. Wackerly Street
Midland, MI 48640

 

This binding Joint Development Agreement (“JDA”) will confirm the mutual
interests and intentions regarding a proposed transaction between Cat Cay Yacht
Club (“Cat Cay”) and Cirque Energy Inc. (“Cirque”) (individually a “Party” and
collectively referred to as the “Parties”) as set forth below. The Parties
hereby agree that they will negotiate in good faith to attempt to effectuate
these transactions and enter into a definitive agreement or agreements regarding
the respective transactions.

 

1.Project Definition:

 

The Parties desire to enter into this JDA to set forth their mutual
understanding, collaboration and cooperation in evaluating and advancing a
proposed development project for a renewable energy generation facility which
will provide an average base load of up to 600 kW of electrical energy from the
CAT CAY DGU (the “Project”) for sale to Cat Cay. The initial phase of the
project includes the on-site operation of a solid waste receiving and processing
station. The operation will process solid waste for use as syngas fuel to
partially power a conventional diesel engine generator set. The Project will use
the Cirque Energy Deployable Gasification Unit technology.

 

The Parties seek to pursue negotiations, further study and begin preliminary
engineering regarding the Project, including technological, environmental and
economic evaluation and cost estimates regarding the Project. The criteria to be
used in the evaluation are set forth below in Section 10. The principal terms
and understanding of the key business terms to be negotiated are contained in
the Term Sheet attached in Appendix 1 hereto.

 

2.Conditions Precedent:

 

Each of the Parties acknowledges that this JDA is an expression of their present
understanding and intention only, except as specifically set forth herein. Any
such transactions are subject to the negotiation, execution and delivery of
mutually satisfactory definitive agreements approved by their respective
governing bodies in their sole discretion. In addition, there are a number of
conditions precedents that must occur in order for the Parties to contemplate
proceeding to execution of any definitive agreement or agreements.

 

1

 

 

These conditions precedent include but are not limited to the following: a)
mutually satisfactory economic projections; b) mutually satisfactory system
performance projections: c) requisite federal, state, or local environmental,
legal and regulatory approvals for the Project; d) execution of definitive
agreements; and e) approval by the Parties respective Boards of Directors or
Managers of any such agreement or agreements.

 

3.Statement of Intent:

 

This JDA is specifically made subject to the obtaining of all necessary
corporate authorizations required on the part of Cat Cay and Cirque, including
the approval of their respective Board of Directors or Managers; the negotiation
of all necessary definitive agreements to be subject, in all respects, to the
approval of all Parties hereof and their counsel; and the obtaining of any
necessary governmental approvals.

 

4.Confidential Information:

 

The Parties agree that all information disclosed by one Party to the other
regarding the Project, pursuant to this JDA, will be deemed to be confidential
information (“Confidential Information”). The receiving party will not use
(other than for the discussions under this JDA) or disclose to any third party
any Confidential Information; provided, however, this restriction will not apply
to any Confidential Information: (a) that is or becomes generally known to the
public, not due to any fault of the receiving party; (b) that must be disclosed
due to operation of law, government regulation or court order, provided that the
Party required to make such disclosure gives the Party that originally disclosed
the information reasonable prior notice and also uses reasonable efforts to
prevent public disclosure of the disclosing Party’s Confidential Information. In
the absence of a protective order or the receipt of a waiver hereunder, the
Party may disclose confidential Information without liability if it is
nevertheless, in the opinion of its counsel, compelled to disclose the
Confidential Information to any tribunal or else be liable for contempt or
suffer other censure or penalty; (c) if and to the extent required by any
securities exchange or regulatory or governmental body to which that Party is
subject, whether or not the requirement for information has the force of law;
and (d) to its professional advisers, auditors, and bankers. The receiving Party
will take any appropriate security precautions requested by the disclosing
Party. Neither Party shall at any time without the prior written consent of the
other make any announcement, issue any press release or make any statement to
any third party (except its affiliates and representatives) regarding any of
these possible transactions. The obligations under this paragraph cease on the
earlier of (a) execution of a written definitive agreement by the Parties which
includes terms regarding publicity regarding the proposed transactions; and (b)
the issuance of a mutually agreed announcement at the mutually agreed time
regarding the closing of the proposed transactions.

 

2

 

  

5.Public Announcements:

 

Except as (i) is required by applicable law or the rules of any securities
exchange on which the securities of a Party or any of its affiliates are listed
or (ii) in connection with any disclosure to a governmental authority having
jurisdiction in connection with any transaction contemplated by this JDA or to
any other interested person in any relevant proceedings by or before such
government authority that is entitled pursuant to applicable law to receive the
same, no Party or any affiliate thereof may issue any press release or otherwise
make any oral or written public statements with respect to this JDA, the
definitive agreements or the transactions contemplated hereby without first
obtaining the prior written consent of the other Party, which consent may be
withheld in the sole discretion of such Party. In connection with any permitted
disclosure, the Party proposing to disclose must first provide a draft to,
consult with and obtain the written consent of the other Party to the
disclosure, such consent not to be unreasonably withheld.

 

6.Notices:

 

Any notice required to be given under this JDA shall be in writing in the
English language and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service, by email (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (at or such other address for a Party as shall be specified
in a notice given in accordance with this section.

 

If to Cat Cay:   If to CIRQUE:       Cat Cay Yacht Club   Cirque Energy Inc.
1050 Lee Wagener Blvd, Suite 106   414 W. Wackerly Street Ft Lauderdale, FL
33315   Midland, MI 48640 Attention:  Paul Benton   Attention:  Richard L.
Fosgitt, P.E. Email: pbenton@catcayyachtclub.com   Email:
richf@cirque-energy.com Phone: (242) 473-4042   Phone: (989) 513-4058

 

7.No Assignment:

 

There shall be no assignment of this JDA or the rights and obligations hereunder
by a Party without the prior written consent of the other Party.

 

8.Third Party Commitments:

 

Neither of the Parties will be entitled to make any commitments to any third
party that would be binding on any other Party without the prior written consent
of such other Parties, and no rights or benefits accrue to any third party as a
result of this Joint Development Agreement.

 

9.Expenses:

 

Each of the Parties shall be responsible for payment of all of such Party’s own
costs and expenses incurred by it in connection with the negotiation, execution
and delivery of this JDA and the development of any written definitive
agreements.

 

3

 

 

10.Criteria and Schedule:

 

The project will be evaluated on the following criteria.

 

1.Electric Power Purchase Agreement (PPA), resulting in acceptable project
economics for both Cirque and Cat Cay

2.Long Term Fuel Security and Delivery Plan

3.Finance - Validate economic analysis

4.Identify and define other value drivers

 

The proposed schedule for the project, critical path items, and long lead items
under this JDA are as follows:

 

  1. Proposal Agreement and  Execute JDA   May 15, 2015   2. Initiate
Preliminary Engineering   May, 2015   3. Initiate Air Permitting   Not
Anticipated   4. Initiate Project Financing   June 2015   5. Complete Definitive
Agreements and PPA   July 31, 2015   6. Complete Project Financing   August 31,
2015   7. Commercial Operations   1st Qtr. 2016

 

11.Collaboration

 

Cat Cay acknowledges that Cirque has entered into certain supply agreements and
memoranda of understanding for materials, services, engineering, technology,
management and other related items. The Parties agree that the Existing
Agreements and Cirque are integral parts of the success of the Project and shall
not be terminated, amended or replaced (as applicable) without the prior written
consent of the Parties.

 

Notwithstanding anything to the contrary herein, the Parties agree that Cat Cay
shall have the right to review and approve project finance partners who will
provide; pre-development funding, equity and/or debt financing for the Project,
provided that the terms for such equity and debt financing shall be subject to
market conditions.

 

12.Governing Law:

 

This JDA shall be governed by and construed in accordance with the laws of the
State of Florida.

 

13.Termination

 

a.Unless otherwise agreed in writing by Cat Cay and Cirque, this Agreement shall
terminate on the earlier to occur of (a) the Closing Date Deadline of August 31,
2015, (b) the date upon which the Project achieves financial close, (c), ten
(10) business days following the delivery of a written notice from Cat Cay to
Cirque stating that Cat Cay wishes to terminate this agreement for convenience,
such notice may be delivered at any time prior to the Closing Date Deadline or
(d) upon the mutual agreement of the parties.

 

4

 

 

b.Cirque and Cat Cay agree that the success of the Project requires successfully
obtaining various approvals and agreements. The following items are considered
integral to the success of the Project:

 

i.Power Purchase Agreement (PPA) – A contract between Cirque and Cat Cay Dairy,
who will purchase substantially all of the electric power generated by the
Project for a mutually acceptable term and price.

 

ii.Permits and Approvals – All required local, State, and Federal permits that
may be required for the Project, including, but not limited to, zoning, site
plan approval, air permit, and other environmental approvals.

 

iii.Project Finance – Cirque to obtain project financing through equity, debt,
or some other combination thereof as necessary to fully develop and construct
the project by the Closing Date Deadline of August 31, 2015.

 

Cirque will work to achieve these approvals and agreements for the Project.
Failure to obtain any of these items as needed may effectively terminate the
Project. Should Cirque and Cat Cay mutually agree to terminate the Project, or
should Cirque or Cat Cay individually terminate the project, then Cat Cay will
have no obligation to reimburse Cirque for any expenses incurred.

 

c.Upon termination of this Agreement, neither Cirque nor Cat Cay shall have any
further liability to each other under the terms of this Agreement.

 

d.Except as otherwise set forth in this Agreement, after the termination of this
Agreement for any reason other than reaching financial closing of the Project,
Cat Cay will promptly return all of Cirque's confidential information, including
all reproductions and copies thereof in any medium.

 

14.Binding Provisions.

 

Notwithstanding anything to the contrary herein, Sections 4-14 shall be binding
on the Parties.

 

5

 

 

Please indicate your acceptance of the foregoing as a statement of our mutual
intention, which intention is subject in all respects to the conditions stated
hereinabove and to the execution and delivery of the definitive agreements
referred to above.

 



CAT CAY YACHT CLUB   CIRQUE ENERGY INC.           By: /s/ Paul Benton   By: /s/
Richard L. Fosgitt, PE           Paul Benton   Richard L. Fosgitt, PE (Print)  
            Title:  Alternative Energy Manager   Title:  Vice President        
  Date: 5/13/15   Date: May 13, 2015

 

6

 

 

APPENDIX 1

 

Term Sheet

 

Buyer Cat Cay Yacht Club     Seller Cat Cay DGU Station, LLC (“CCD”) a
subsidiary of Cirque Energy Inc.     Location North Cat Cay Island, Bahamas    
Expected Commercial Operation Date First Quarter 2016     Summary This electric
generating facility which will provide an average base load generation of up to
600 kWh’s per hour (kWh) at 90% availability for an annual total of up to 4,700
kWh’s of electrical energy from the Cat Cay DGU  (the “Project”).    
Description of Technology and Scope of Facility For the Project, the DGU system
will consist of the following components:

 

  · One (1) 600 kW dual fuel engine generator   · Deployable gasification unit
(DGU) module   · Fuel handling module

 

  It is anticipated that the generation facility will be located on
approximately 0.5 acres of the Cat Cay facility to be located at the main Cat
Cay generator station.       The facility will be designed, constructed and
maintained by CCD to provide in excess of 25 years of service, recognizing that
periodic replacement of motors, pumps, valves and engine components, etc. will
be an on-going maintenance requirement.     Contract Capacity Cirque proposes a
Power Contract Capacity of 600 KW of electricity from the Cat Cay DGU Station
(the “Project”) to be located in Cat Cay, Bahamas. The proposed generation
facility will provide an estimated minimum of (90%) availability for a total
annual electrical generation of up to 4,700 MWh of electricity, based on an
average generation capacity of 600 KW.

 

 

7

 

 

Power Purchase Agreement (“PPA”) Term The initial term for any Purchase Power
Agreement shall be ten (10) years beginning on the Commercial Operations Date of
the facility, currently estimated to be March 15, 2016. Two (2) five (5) year
renewal options shall be negotiated and provided for in the PPA.     Pricing
Structure Overview The proposed pricing structure consists of an Energy Payment,
Capacity Payment and O&M Payment assuming operating at up to 100% of stated
capacity at 90% availability. Operating at under dispatch conditions may require
adjustment based upon expected operational profiles which will be mutually
agreed upon.     Pricing To Be Determined.  Based on initial evaluations, Cirque
Energy estimates that the proposed Project can provide Cat Cay with an initial
annual electric price of $0.25-$0.30 per kWH, net of any pilot diesel fuel
expenses. Cirque will work with Cat Cay to determine an energy pricing structure
that minimizes risks and maximizes economic benefits for both parties’
interests.     Scheduling and Dispatch The Project shall be designed and is
intended to run at 100% of design capacity on a continuous basis. The actual
project generation rate will be dependent on overall island energy demand, solar
field production, and the availability of sufficient waste fuel supplies.    
Operations and Maintenance Cirque will be responsible for operations and
maintenance (O&M) of the CCD facility. Cat Cay personnel will be responsible for
delivering the waste fuels to the CCD facility and depositing the fuels into the
DGU infeed hopper.       Cirque intends to contract with a major third party O&M
provider, (i.e. Veolia Energy) to provide the necessary O&M services for the
facility. The O&M provider is subject to review and approval by Cat Cay. The O&M
provider will have a direct point of contact with Cat Cay for coordination of
routine operations.     Scheduled Maintenance Actual overhaul duration and
frequency will be based on prudent industry practice and manufacturer
recommendations. CCD will use commercially reasonable efforts to complete all
maintenance expeditiously and place the unit back into service as soon as
practical. All Planned Maintenance will be scheduled in advance and coordinated
with Cat Cay.

 

8

 

 

Power Delivery Point The Power Delivery Point shall be at the project site or at
one or more alternate Power Delivery Point(s) subject to mutual agreement of the
parties.     Fuel Supply The engine generators will be designed for being fully
fired on diesel fuel as required.       Cirque Energy will work with Cat Cay to
develop an economically viable waste strategy that will allow CCD to reduce
diesel fuel consumption by generating syngas to replace diesel fuel usage. This
process will use Cirque Energy’s proprietary DGU technology.     Site
Requirements It is anticipated that approximately 0.5 acres or less will be
required for the immediate plant site.     Project Ownership And Financing The
estimated capital required to design, construct and initially operate the
proposed project is over $2.0 million, including all soft costs which will
include but are not limited to the following: financing, operating budgets, fuel
purchasing, and working capital.       Cirque and/or its investment partners
will provide and arrange debt for the project necessary to construct and
permanently fund the project. Cirque represents that it has the experience and
knowledge to properly structure developments to attract non-recourse financing;
the relationships and credibility to access the capital markets to secure
funding; and the common sense and experience to be conservative in the structure
and ownership of the project companies.       Cirque anticipates using
non-recourse financing alternatives to fund the Project Company. Non-recourse
financing can and often does include: construction loans, bridge loans,
permanent senior debt, credit revolvers, environmental (public) funds, hybrid
equity (tax equity), and straight equity. Cirque has existing relationships with
an Annapolis, MD and Washington, DC based investment banking firms that, on a
preliminary basis, have evaluated the opportunity to provide funding for this
project. Subject to the successful completion of the power purchase agreement
and the project due diligence process, they are confident that the project can
be financed.       Cirque cannot guarantee that successful project financing
will be secured. The offers contained within this document can only be provided
upon securing complete, appropriate and acceptable financing for the Project.

 

9

 

 

Corporate and Equity Structure In order to meet the mutual objectives of the
parties for development of the Cat Cay DGU Station and future Bahamas projects,
two new corporate entities will be formed.  (Names are for illustrative purposes
only.):

 

  · Cirque Energy Bahamas Development, LLC   · Cat Cay DGU Station, LLC

 

Project Terms And Conditions Successful and timely completion of the project
will depend on negotiating a power purchase agreement (PPA) between Cirque
Energy and Cat Cay. We would expect that the PPA documents will contain concepts
that would be customary for an agreement of this type, such as:

 

  · Development and Construction Milestones   · Construction and Seller’s
Security   · Sale and Purchase Obligations   · Operation of Unit   · Scheduling
and Replacement Costs   · Interconnection   · Quality   · Metering   · Billing
and Payment terms   · Records, Reports, Interface   · Representations and
Warranties;   · covenants of Seller and Purchaser   · Taxes   · Insurance   ·
Force Majeure Events   · Termination and Default   · Indemnification and
Liability   · Dispute Resolution   · Safety and Security

 

  This listing should not be construed to be exhaustive, but an expectation of
the major topics to which a successful PPA can be built.

 

****

 

10

 

 

